DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 26, 27, 28 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over DINAN et al PG PUB 2017/0223677 in view of CHEN et al PG PUB 2016/03465311.
Re Claims 21, 27, DINAN et al teaches a wireless device (WTRU:  a processor) receiving RRC uplink configuration from BS (a configuration) [0165-0167] for uplink transmission wherein the uplink data is associated with a traffic type (first); the wireless device monitoring/determining a DCI indicating that the uplink data is punctured [0158] wherein the DCI includes a starting symbol and end symbol whereby the uplink data is punctured/mapped.  DINAN et al fails to explicitly teach “skip transmitting…based on the determination.”.  CHEN et al teaches a DCI can be configured by BS to indicate activation/deactivation of UL communication [0084].  By combining the teaching, when the DCI indicates deactivation of UL communication, the uplink transmission in DINAN can be deactivated thereby skipping transmission of the uplink data (the first traffic type) between the start symbol and end symbol of the uplink transmission.  One skilled in the art would have been motivated to have included the activation/deactivation indication in the DCI to control uplink transmission.  Therefore, it would have been obvious to one skilled in the art to have combined the teachings.
Re Claims 22, 28, DINAN et al teaches DCI is associated with PDCCH (control channel) [0139].
Re Claims 26, 32, CHEN teaches the DCI can deactivate uplink transmission or cancel or skip transmission of the uplink data (the first traffic type)
Claims 23-25, 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over DINAN et al PG PUB 2017/0223677 in view of CHEN et al PG PUB 2016/0345311 as applied to Claim 21 above and further in view of KIM et al PG PUB 2017/0285130.
Re Claims 23-25 and 29-31, DINAN et al in view CHEN et al fails to explicitly teach the”…punctured to carry a second traffic type”.  However, KIM et al teaches a base station determines overlap related information which includes collision region information and puncturing information [0077] for puncturing URLLC service into eMBB service (See figure 1B).  By combining the teachings, uplink data in DINAN et al can be configured to service eMBB (the first traffic type) and punctured URLLC service (a second traffic type) wherein the DCI in DINAN et al can be combined with the overlap related information in KIM et al to support the eMBB and punctured URLLC (low latency traffic type…shorter than the eMBB) in the start symbol of the uplink transmission.  One skilled in the art would have been motivated to be adaptive to multiple traffic types.  Therefore, it would have been obvious to one skilled to combine the teachings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/           Primary Examiner, Art Unit 2472